DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1, 2, 4, 6-9, 12, 14-16 and 19-24 are pending; claims 3, 5, 10, 11, 13, 17 and 18 are canceled; and claims 1, 4, 6, 8 and 14 are amended. Claims 1, 2, 4, 6-9, 12, 14-16 and 19-24 are examined below.

Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US16/38412, filed 06/20/2016, which claims benefit under 35 U.S.C. 119(e) to provisional application Nos. 62/305,134, filed 03/08/2016, 62/187,871, filed 07/02/2015 and 62/182,718, filed 06/22/2015.

Withdrawn Objections/Rejections
The objection to claim 1 regarding periods in the claims is withdrawn in response to Applicant’s amendments to the claims.

The previous rejections of claims 5, 6 and 14 under 35 U.S.C. 112(b) as being indefinite regarding “the analytic chamber”, is withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims 17 and 18 under 35 U.S.C. 112(b) as being indefinite is withdrawn in response to Applicant’s amendments to the claims (claims presently are canceled).
The previous rejections of claims 6-8 under 35 U.S.C. 103(a) are withdrawn in response to Applicant’s amendments to the claims. See new grounds of rejection set forth in detail below in response to the amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9, 12 and 19-21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sundvor et al., US PG Pub No. 2015/0011020 (published 01/08/2015) (IDS entered 02/13/2018).

When given broadest reasonable interpretation, the limitation “universal extraction buffer” recited at the claims is addressed by Sundvor’s extraction buffer. The originally filed specification fails to provide a specific or limiting definition for “universal extraction buffer”. Further, the claims fail to limit the buffer to any particular composition such that would distinguish the extraction buffer as taught by Sundvor from the extraction buffer recited 
Regarding claim 6, as amended, the claim recites “the one or more detection agents are confined to a surface in a separate analytic chamber within the test container”. See Sundvor et al. teach a method for detecting an allergen in a test sample substantially as claimed (see as cited previously above). See Sundvor do teach a chamber which addresses the presently claimed “analytics chamber” (see analysis chamber 140 of the figures, also described at para [0057]). Sundvor describe the analysis chamber as the part of the test container containing the test substrate for the detection of the target (allergen) in the sample, see also for example Sundvor at claim 13, Sundvor describe a test substrate comprising antibody labeled particles for detection of allergen, see also as described at para [0057] and as shown in the figures, the analysis chamber 140 is shown and described as a “separate analytic chamber”, and considering Sundvor is teaching the labeled detection reagent provided at an “active region” (i.e. surface position) of the test substrates (active regions described throughout the Sundvor’s disclosure as surface region so the test substrate, see g.., para [0056]), Sundvor does anticipate the claimed language (i.e., detection reagent confined to a surface, the surface of the test substrate, in a separate analytic chamber within the test container). 

Regarding claim 12, Sundvor teach binding of antibody (capture antibody) to allergen is detected by a second (secondary) antibody that is detectably labeled as claimed (see for example, sandwich immunoassay, para [0057]). 
	Regarding claims 19 and 20, see as cited previously above Sundvor teaches food allergen, such as allergenic protein associated with a food allergen (see also paras [0020], [0043], [0078]).
Regarding claim 21, see Sundvor teaching for example Arah-2 (para [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sundvor et al.
Sundvor et al. teach a method for detecting an allergen in a test sample substantially as claimed (see as cited previously above under 35 U.S.C 102). 

The ordinary skilled artisan reading Sundvor et al. would understand from para [0043] that the extraction buffer composition is a result effective variable, namely a variable that achieves a recognized result (extraction and detection of a particular analyte). Sundvor is teaching selection of the buffer composition based on the analyte (configuring the buffer composition based on the allergen to be detected).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the extraction buffer to have achieved maximal extraction out of routine optimization of the buffer composition (routine optimization of experimental parameters). Particularly, since the extraction buffer composition is dependent on the particular type of allergen, it would have been obvious to have optimized the buffer based on the target allergen in order to achieve the best, most optimal outcome. One of ordinary skill the art would have a reasonable expectation of success because Sundvor et al. teach different buffer compositions for different allergens (see as cited above). See also MPEP 2144.05. 

Although claims 1, 4, 6, 9, 12 and 19-21 are rejected previously above, the following rejection is also set forth in the interest of compact prosecution.
Claims 1, 4, 6, 9, 12 and 19-21  is rejected under 35 U.S.C. 103 as being unpatentable over Sundvor et al. in view of Seiki et al., US PG Pub No. 2010/0112709A1.
Sundvor et al. teach a method for detecting an allergen in a test sample substantially as claimed (see as cited previously above). 
Although Sundvor is considered to address the limitation “universal extraction buffer” when this limitation is given broadest reasonable interpretation (universal to a particular allergen), Sundvor fails to explicitly teach a universal extraction buffer in terms of a buffer that can be used as an extraction buffer for any allergen on any type of food.
	Seiki et al. teach methods for accurate measure of food allergens in specific foods (abstract), in particular Seiki teach a comprehensive list of foods from which allergens may be detected (see e.g., paras [0023]-[0025]), Seiki et al. teach a reagent for extraction of allergen from any of the disclosed foods (para [0026]), in particular Seiki teach for efficient extraction, a surfactant  such as SDS, Tween20, and a reducing agent such as mercaptoethanol or dithiothreitol are preferably included. See also para [0026], Seiki et al. also disclose that suitable extraction buffer/reagent can be commercially available reagent composition. Seiki is teaching suitable buffers acceptable for extraction of allergen from a comprehensive list of foods, and as such considered to be teaching examples of universal extraction buffers (universally usable buffers for any of a number of food samples, said buffers comprising reagent suitable for efficient extraction). Further, it is noted that the extraction buffers of Seiki are considered to be universal extraction buffers because they appear to be consistent with examples of universal extraction buffers are disclosed by Applicant (see for example at para [00240] of the originally 
	It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified Sundvor et al. in order to have used the extraction buffer of Seiki et al., comprising a surfactant and reducing agent (thereby addressing a universal extraction buffer) in order to improve extraction specifically by achieving a more efficient extraction (see Seiki teach surfactants, such as SDS, Tween20, and reducing reagents such as DTT, included in a buffer achieve more efficient extraction from food). One of ordinary skill would have a reasonable expectation of success because Seiki disclose an extremely long, comprehensive list of possible food samples.
Regarding claim 4, although Sundvor et al. fails to explicitly state a step of optimization of the buffer used as an extraction buffer in order to achieve maximal extraction of the allergen from the test sample, see para [0043]. 
See also Seiki et al. teach temperature is not particularly limited (see para [0029]), Seiki also teaching reagent is also not particularly limited (in terms of buffer or saline, also at para [0029]).  
The ordinary skilled artisan reading Sundvor et al. and Seiki et al. would understand from their disclosures that the extraction buffer composition (aside from the reagents indicated as required for more efficient extraction) is a result effective variable, namely a variable that achieves a recognized result (extraction and detection of a particular analyte, i.e., allergen, from a food sample).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the universal extraction buffer 
Regarding claim 6, as amended, the claim recites “the one or more detection agents are confined to a surface in a separate analytic chamber within the test container”. See as discussed previously above, Sundvor et al. teach a method for detecting an allergen in a test sample substantially as claimed (see as cited previously above). See Sundvor do teach a chamber which addresses the presently claimed “analytics chamber” (see analysis chamber 140 of the figures, also described at para [0057]). Sundvor describe the analysis chamber as the part of the test container containing the test substrate for the detection of the target (allergen) in the sample, see also for example Sundvor at claim 13, Sundvor describe a test substrate comprising antibody labeled particles for detection of allergen, see also as described at para [0057] and as shown in the figures, the analysis chamber 140 is shown and described as a “separate analytic chamber”, and considering Sundvor is teaching the labeled detection reagent provided at an “active region” (i.e. surface position) of the test substrates (active regions described throughout the Sundvor’s disclosure as surface region so the test substrate, see g.., para [0056]), Sundvor does address the 
	Regarding claim 9, as indicated above, Sundvor does teach antibodies, as such this would necessarily encompass antibody that is monoclonal, polyclonal, an antibody fragment or a variant as claimed, and see also at paras [0056], [0068] [0069] (bead bound antibody), addressing antibody comprising a detectable label (see above citations, signal mechanism, e.g., fluorescence).
Regarding claim 12, Sundvor teach binding of antibody (capture antibody) to allergen is detected by a second (secondary) antibody that is detectably labeled as claimed (see for example, sandwich immunoassay, para [0057]). 
	Regarding claims 19 and 20, see as cited previously above Sundvor teaches food allergen, such as allergenic protein associated with a food allergen (see also paras [0020], [0043], [0078]).
Regarding claim 21, see Sundvor teaching for example Arah-2 (para [0043]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sundvor et al. in view of Sasano et al., US PG Pub No. 2008/0179252A1; or alternatively, claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sundvor et al. in view of Seiki et al. as applied to claim 1 above, and further in view of Sasano et al.
Sundvor et al. (or alternatively Sundvor in view of Seiki et al.) teach a method for detecting an allergen in a test sample substantially as claimed (see as cited previously above). See at para [0027], Sundvor teach the volume of the first chamber is substantially small in order to contribute to the compactness of the test container and to accommodate a small volume of the 
However, Sundvor et al. fails to teach as part of the obtaining step (step (a)) prior to receiving the test sample in the first chamber of the test container, that the sample is pre-processed by cutting into small pieces. 
Sasano et al. teach methods for analyzing an analyte in a sample, such as a sample that is a food product (see for example abstract, and especially para [0118]). At para [0118], Sasano et al. teach examples that are food samples (vegetable or fruit), see Sasano et al. teach cutting into small pieces prior to homogenizing the sample for analysis.
It would have been prima facie obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention to have performed a pre-processing step prior to receiving the sample in the first chamber, namely to have first cut the sample into small pieces in order to provide sample small enough to fit into the substantially small volume of the chamber of Sundvor, and further as an obvious matter of a technique known in the art at the time for preparing sample to be homogenized (Sasano et al.). The ordinarily skilled artisan would have a reasonable expectation of success because this technique was previously practiced in the art prior to a sample being homogenized and further because Sundvor teach the chamber can only accommodate very small sample volume. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sundvor et al. in view of Bausback US Patent No. 6,335,205B1; or alternatively, claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sundvor et al. in view of Seiki et al. as applied to claim 6 above, and further in view of Bausback.

Although Sundvor is describing a separate analytics chamber comprising a substrate containing detection reagent at a surface in this chamber, Sundvor et al. fails to teach that the surface to which the detection reagent is confined is plastic (claim 7).
Bausback is an example in the art of a test strip for immunoassay of a target analyte (see abstract). As is supported by the disclosure of Bausback, it was known to those of ordinary skill in the art at the time, that test strips contain absorbent matrices (see col. 2, lines 24-34). See at col. 3, lines 21-30, Bausback teach absorbent and porous plastic layers or membranes are known to be suitable as conjugate materials (materials on which labeled conjugate is provided).
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed, to have provided test substrate comprising a plastic conjugate material (thereby addressing a plastic surface on which the detection reagent is confined) as an obvious matter of using a known material for its known, art recognized purpose. In particular, Sundvor does disclose the base method comprising a test strip within a multi-chamber testing device as presently claimed. Sundvor differs in that the reference is silent as to the material used to make the test substrate (merely indicating test substrate such as a test strip). Considering it was known in the art that plastic is a suitable material for test strips, specifically is suitable at the position containing conjugate (Bausback), that such plastic material can be absorbent and promote fluid flow, it would have been obvious to have provided plastic material at the position on which the labeled detection reagent is provided. One of ordinary skill would have a reasonable expectation of success using a known material in a method comprising a device containing a test strip, as this would amount to using the material for its art recognized 
Regarding claim 8, see as cited previously above and at paras [0056], [0057], [0068], [0069] and claim 13, Sundvor teach the one or more binding agent as antibodies. 

Claims 14-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sundvor et al. in view of Choo et al., WO2012078455; or alternatively, claims 14-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sundvor et al. in view of Seiki et al. as applied to claims 1 and 6 above, and further in view of Choo et al.
Sundvor et al. (or alternatively Sundvor and the cited prior art) teach a method for detecting an allergen in a test sample substantially as claimed (see as cited previously above). See para [0030] Sundvor teach a driver (plunger) to deliver sample from a first chamber to the second chamber.
However, Sundvor et al. fails to teach the sample from the first chamber is delivered to the analytic chamber by a means selected from air pressure, vacuum pressure, filtration, and diaphragm pump (claim 14); fails to teach a homogenizer controlled by a motor within the detection device (claim 15), fails to teach the homogenizer provided with a heating mechanism (claim 16), fails to teach extraction buffer stored in the first chamber and contacted with sample during homogenization, and fails to teach the method is completed in less than 5 minutes (claim 22).
Choo et al. is similar to Sundvor in that Choo also teach allergen test kits/systems and methods of using them for sensing a food allergen on site (at a restaurant, party, home, etc.) (see abstract, claims and page 5 first two full paragraphs). Choo et al. teach method steps comprising 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have delivered sample by way of another force for moving sample (other than the driver/plunger of Sundvor), for example by using air pressure as in Choo et al. as an obvious matter of a simple substitution of one known mechanism or force for moving sample for another, in particular it was known at the time that air pressure was as suitable force for moving a sample in an allergen testing device. The ordinary skilled artisan would have a reasonable expectation of success considering both were known techniques for moving an allergen containing sample, and considering air was recognized in the art as strong enough force to move a food sample (Choo).
Regarding claim 15, Choo’s methods encompass the use of  kits/system embodiments wherein the testing system comprises a chamber with a blades (rotor/stator) for blending (by cutting, since blades cut material) a sample (see page 9, paragraph 2 and 3, page 11, paragraph 3, 
It would have been prima facie obvious to one having ordinary skill in the art to have modified the system used in the method of Sundvor in order to provide a homogenizing element powered by motor to provide a mechanism for homogenizing sample that is not  manual (as in Sundvor) and further as an obvious matter of a simple substitution of one known homogenizing mechanism for another, both recognized in the art for the same purpose (for homogenizing a consumable food sample in preparation for detection of allergen). Further one would have a reasonable expectation of success because both techniques were known in the art for the same purpose. 
Regarding claim 16, see also Choo et al. at figure 17, teaching a heating option around the sample chamber where sample is homogenized (see also page 19, first paragraph and second to last full paragraph, page 21, last full paragraph). Choo also teach heating sample may help to reduce the processing time of the assay and the overall user wait time (page 9, second to last paragraph).
It would have been further prima facie obvious to have provided the homogenizer with a heating mechanism in order to assist in homogenizing the sample (see as in Choo) and reduce processing/testing time. One of ordinary skill would have a reasonable expectation of success because like Sundvor, Choo is teaching methods using a device for receiving and testing a food sample for an analyte that is an allergen.
Regarding claim 22, see Choo et al. at page 22, paragraph 3, the reference suggests it is advantageous to minimize user interaction and to minimize overall testing time. See also page .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sundvor et al. in view of Dhar et al., US PG Pub No. 2002/0110803A1; or alternatively, claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sundvor et al. in view of Seiki et al. as applied to claim 1 above, and further in view of Dhar et al.
Sundvor et al. (or alternatively Sundvor and the cited prior art) teach a method for detecting an allergen in a test sample substantially as claimed (see as cited previously above).
	Sundvor et al. fails to teach also analyzing a standard sample according to the method, wherein detection signal obtained from the processed sample is compared to that of the standard sample to obtain the level in the sample (claim 23).
	Dhar et al. is an example in the art teaching simple membrane based lateral flow assay detection of a target analyte (see abstract). Dhar teach at para [0095] estimating the amount of a measured analyte in a sample by comparing the intensity of the detected signal with that of a 
	It would have been prima facie obvious to one having ordinary skill in the art to have performed the method on a reference standard sample having a known amount, and to have compared the measured signal of the test sample to that of the reference standard (Dhar) in order to accurately estimate the amount of analyte present in a test sample. The ordinarily skilled artisan would have a reasonable expectation of success given that this was a known technique for assessing analyte semi-quantitatively when performing a test strip/membrane assay for detection (a test/assay such as that in Sundvor).
	
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sundvor et al. in view of Dhar et al., as applied to claim 23 above, and further in view of Choo et al.; or alternatively, claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sundvor et al. in view of Seiki et al. and Dhar et al., as applied to claim 23 above, and further in view of Choo et al.
Sundvor et al. and Dhar et al.  (or alternatively Sundvor, Seiki and Dhar) teach a method for detecting an allergen in a test sample substantially as claimed (see as cited previously above).
Sundvor et al. fails to teach wherein the allergen is present in the test sample at a concentration of less than 0.1% (claim 24).
Choo et al. is as cited previously above, teaching methods similar to that of Sundvor for detection allergen in a food sample (see previously citations in detail above).
Regarding the limitation that the allergen is present in the sample at 0.1%, Choo et al. (cited previously above, see detailed citations), teach systems and methods comprising a lateral 
It would have been prima facie obvious to have performed the method on sample with low concentration, for example on sample with as low as 1% allergen present in the sample, because it is recognized as desirable in the art to detect allergen even at low concentrations. Put another way, it would have been obvious to have tried the method as taught by the cited prior art on a sample having allergen present at 1% in order to provide detection of the allergen even at low concentration, considering allergens are harmful to those with allergy to the allergen (see Sundvor, referring to analyte such as allergen as “harmful substance”). The ordinarily artisan would appreciate that benefit of detecting an extremely low amount of allergen in a food sample, such as to avoid allergic reaction. One of ordinary skill in the art would have a reasonable expectation of success performing the method on samples having allergen present at as low as 1% because the ordinary skilled artisan would appreciate experimental parameters, such as antibody, extraction buffer, etc., could be optimized for sensitive and accurate detection (e.g., Choo, teaching antibodies should be high quality, Sundvor, cited previously, teaching extraction buffer tailored to the analyte of interest). 

Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive for the following reasons.

Regarding the rejection of claims under 35 U.S.C. 102(a)(1)/(a)(2), Applicant argues the claimed invention has been amended to recite “a universal extraction buffer”, that this is distinct from the cited art, Applicant argues claim 1 is reciting a universal extraction buffer optimized for increasing the allergen protein extraction (step (e)) and is suitable for extracting allergen proteins in a variety of food samples. However, the limitations regarding “optimization” are not recited at the independent claim, rather are only recited at claim 4. Further, the claims fail to limit to any particular universal buffer composition such that would distinguish the extraction buffer as taught by Sundvor from the extraction buffer recited presently. For example, Sundvor teach a buffer composition suitable for diary-derived allergen, it would be expected that this composition would be suitable for extracting allergen that is diary derived allergen in a variety of foods, thereby meeting the definition as argued by Applicant (suitable for extraction of allergen proteins in a variety of foods). The specification does not provide a specific for limiting definition for “universal extraction buffer”, see at para [0179] the specification indicates the formulation will be clinically relevant, will allow detection of an allergen any food matrix, but there is no limitation as to the composition itself. At para [0043] Sundvor does teach their extraction buffer (solution) is configured to extract analyte. In turning to Applicant’s originally filed specification, it appears Sundvor’s extraction buffer is indistinct from that presently claimed (see paras [00161] of the specification, Applicant similarly indicates the selection of different buffering agents/conditions in optimizing (tailoring) the buffer to the allergen). It appears that applicant’s extraction buffer encompasses a tailored composition specific to a particular allergen (not one 
Further, regarding remarks at page 6 that the claims as amended (claims 8, 9, 12) are limited to antibodies confined to a plastic surface of the analytical chamber, see the claim language (e.g., claim 6), the claims recite “one or more detection agents confined to a surface in a separate analytic chamber”, the claim is not limiting the detection agent to be confined to a surface of the analytic chamber (not the chamber itself), rather it is confined to a surface in the chamber. Sundvor is teaching their particle labeled antibodies at a surface (i.e. an active region) of the test substrate within the separate analytic chamber (see claim 13 and the disclosure of Sundvor as cited in the detailed rejection set forth above).
	Regarding the rejection of claims under 35 U.S.C. 103 (remarks pages 6-7), Applicant argues (as above) that Sundvor fails to teach a universal extraction buffer as claimed suitable for a variety of food samples, however, see for the reasons as indicated previously above, this argument is not persuasive. It is not the case (especially considering independent claim 4 recites “optimized” which encompasses selecting different buffering agents) that the claims are limiting to any particular singular buffer composition. Nonetheless, see also the additional grounds of rejection (citing Seiki et al.) set forth in detail above in the interest of compact prosecution, the new grounds addressing “universal extraction buffer” interpreted as a buffer suitable for extraction of an allergen from any food sample. See the buffer composition as described by the new grounds of rejection appears consistent with examples of universal buffer composition as provided in the instant specification.
	For all of these reasons, Applicant’s arguments are not persuasive. 
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641